DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 - 6 are objected to because of the following informalities:  
Claim 4 should be amended to recite “foaming
it is suggested “a polyol” (line 4) and “the polyol” (line 7) in Claim 4 be amended to recite “a polyol” and “the polyol component”;
it is suggested Claim 5 be amended to recite “polyol B is present in the polyol component in an amount of 5 to 40 weight”; and
it is suggested Claim 6 be amended to recite “polyol A is present in the polyol component in an amount of 5 to 40 weight”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
 The claims are rendered indefinite by the phrase “at a time when a diameter is 29 mm and a thickness is 10 mm” in Claims 1 and 2.  Presumably, these dimensions refers to the diameter and thickness of the sound absorbing foam.  However, it is noted that the claims are directed to a foam product which would be expected to have relatively static dimensions.  It is then unclear, then, if the claims are requiring the foam have a diameter of 29 mm and a thickness of 10 mm.  Alternatively, the recited dimensions might refer to a test sample of the foam.  For the purposes of further examination, the latter interpretation has been used, i.e. that the claims will be interpreted as setting forth a sound absorbing foam wherein a sample of the sound absorbing foam having a diameter of 29 mm and a thickness of 10 mm has a normal incidence absorbing coefficient in the instantly claimed range.  
Claim 3 sets forth the sound absorbing urethane foam “comprises” diethanolamine.  However, diethanolamine would be expected to react with a reaction mixture which forms the sound absorbing foam comprises diethanolamine.
Claims 4 and 6 sets forth ethylene oxide contents of polyols B and A.  However, ethylene oxide would be expected to undergo a ring opening polymerization reaction to form the polyols.  Consequently, for the purposes of examination, Claims 4 and 6 will be interpreted as setting forth oxyethylene contents for these polyols.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:




(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 – 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,420,170 to Lutter et al.	
Regarding Claims 1 - 6.  Lutter et al. teaches a soundproofing/sound-absorbing foam obtained by foaming a reaction mixture comprising polyoxyalkylene polyols, polyisocyanates, chain extenders, blowing/foaming agents, catalysts, and auxiliaries and/or additives (Column 4, Lines 10 – 44).  Diethanolamine is set forth as a preferred chain extender (Column 9, Lines 9 – 12).  The polyoxyalkylene polyol component comprises: 
preferably 60 to 90% by weight of a difunctional and/or trifunctional polyoxypropylene-polyoxyethylene polyol (aii)  having 60 to 85 weight percent oxyethylene units (Column 6, Lines 23 – 38).  Polyol (aii) has hydroxyl number in particular of 25 to 55 (Column 6, Lines 9 - 22).  Using its reported functionality (2 or 3) and hydroxyl number, polyol (ai) can be calculated to have a molecular weight of in particular roughly 4008 – 7575 g/mol.  Polyol (aii) thus corresponds to instantly claimed Polyol A; and
preferably 12 to 30% by weight of a block polyoxypropylene-polyoxyethylene polyol (ai)  having preferably 5 to 7 percent oxyethylene units 
Lutter et al. is silent regarding the normal incidence sound absorbing coefficient of a test sample of the foam having the instantly claimed dimensions.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Lutter et al. teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a sound absorbing foam in which the normal incidence sound absorbing coefficient of a test sample thereof is in the instantly claimed range, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,420,170 to Lutter et al.	
Regarding Claim 2.  Lutter et al. teaches a soundproofing/sound-absorbing foam of Claim 1.  For the reasons set forth in the rejection of Claim 1 above, it is the Office’s position that a foam having a normal incidence sound absorbing coefficient in the instantly claimed range is reasonably expected to be obtained by the prior art.  
The Office recognizes that Lutter et al. does not expressly teach the disclosed foam comprises a part with a thickness of 15 mm or less.  However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ Gardner, it is the Office’s position that the recitation of a particular thickness for the foam does not constitute a patentable distinction over Lutter et al.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764